     1     DAVID SEROR - Bar No. 67488
           JESSICA L. BAGDANOV - Bar No. 281020
     2     BRUTZKUS GUBNER
           21650 Oxnard Street, Suite 500
     3     Woodland Hills, CA 91367
           Telephone: (818) 827-9000
  4        Facsimile: (818)827-9099
           Email      dseror@bg.law
     5                j bagdanov@bg. law
  6        Attorneys for ABC Services Group, Inc.,
           Assignee for the Benefit of Creditors of
  7        Ten Co, EEC, Alleged Debtor

  8        JEFFREY E. BJORK - Bar No. 197930
           AMY C. QUARTAROEO - Bar No. 222144
  9        ADAM E. MAEATESTA - Bar No. 274449
           EATHAM & WATKINS EEP
 10        355 South Grand Avenue, Suite 100
           Eos Angeles, California 90071-1560
 11        Telephone: (213)485-1234
           Facsimile: (213) 891-8763
 12        Email      j eff. bj ork@lw. com
                      amy.quartarolo@lw.com
 13                   adam.malatesta(a),lw.com
 14        Attorneys for Een Co, EEC, Alleged Debtor

15
                                          UNITED STATES BANKRUPTCY COURT
16
                                          NORTHERN DISTRICT OF CALIFORNIA
17
                                                   SAN JOSE DIVISION
18

19          In re:                                               Case No. 18-52484
20          EEN CO, EEC,                                        SUPPLEMENTAL DECLARATION OF
                                                                LEONID PERELMAN IN SUPPORT OF
21                                                              JOINT OPPOSITION TO PETITIONING
                                           Alleged Debtor.      CREDITOR’S NOTICE OF MOTION
22                                                              AND MOTION FOR SUMMARY
                                                                JUDGMENT AND ENTRY OF ORDER
23                                                              FOR RELIEF AGAINST LEN CO, LLC
24                                                              Date: January 23, 2019
                                                                Time: 1:00 p.m.
25                                                              Place: Courtroom 3020
                                                                       280 South First Street
26                                                                     San Jose, California 95113
27

28
         US-DOCS\l 05429977.1

Case: 18-52484                  Doc# 26    Filed: 01/21/19   Entered: 01/21/19 21:19:28    Page 1 of 8
     1               I, Leonid Perelman, declare as follows:

     2               1.         I know each of the following facts to be true of my own personal knowledge,
     3     except as otherwise stated, and if called as a witness, I could and would competently testify with
  4        respect thereto. I am submitting this declaration in further support of the Opposition to
     5     Petitioning Creditor’s Notice ofMotion and Motion for Summary Judgment and Entry of Order
  6 for ReliefAgainst Len Co, LLC (the “Opposition”). Capitalized terms used but not otherwise
  7        defined herein shall have the meanings ascribed to such terms in the Opposition.

  8                 2.          I am the sole member of Len Co, LLC, a Delaware limited liability company
  9        (“Len_Cp”), and 1 am familiar with Len Co’s bank account statements and wire transfers.
 10                 3.          Attached as Exhibit A is a true and correct copy of Len Co’s Citibank bank
 11        statement covering the period of December 1 - 31, 2017.
 12                 4.          Attached as Exhibits is a true and correct copy of the wire transfer
 13        confirmations associated with certain wire transfers occurring on December 29, 2017. Account
 14       number information from this document has been redacted for purposes of this filing.

 15

 16
 17

 18

 19

 20

21

22

23

24

25

26

27

28
         US-DOCS\l 05429977.1
                                                                 1
Case: 18-52484              Doc# 26        Filed: 01/21/19    Entered: 01/21/19 21:19:28       Page 2 of 8
      1              I declare under penalty of perjury that the foregoing is true and correct.

  2                  Executed on this 21st day of January 2019 in Los Angeles, California.
  3

  4

  5                                                                Leonid Perelman

  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
24
25
26
27
28
          US-DOCS\105429977.1

Case: 18-52484              Doc# 26     Filed: 01/21/19     Entered: 01/21/19 21:19:28            Page 3 of 8
                            Exhibit A




Case: 18-52484   Doc# 26   Filed: 01/21/19   Entered: 01/21/19 21:19:28   Page 4 of 8
Citibank CBO Services    942                                                                                                     001/R1/04F013
P.O. Box 6201                                                                                                000
Sioux Falls, SD 57117-6201                                                                                   CITIBANK, N. A.
                                                                                                             Account
                                                                                                             205799554

                    LEN CO, LLC                                                                              Statement Period
                    3031 TISCH WAY, STE 130                                                                  Dec 1 - Dec 31, 2017
                    SAN JOSE              CA 95128

                                                                                                                         Page 1 of 1


CitiBusiness ® ACCOUNT AS OF DECEMBER 31, 2017

 Relationship Summary:
 Checking                                                 $602,029.27
 Savings                                                       -----
 Checking Plus                                                 -----



CHECKING ACTIVITY

CitiBusiness Checking
205799554                                                                                     Beginning Balance:         $1,010,185.79
                                                                                              Ending Balance:              $602,029.27
Date Description                                                                              Debits         Credits               Balance
12/04 ACH DEBIT                                                                                44.99                           1,010,140.80
        ONLINE PAYROLL       PAYROLL     0214467      Dec 04
12/27 CBUSOL TRANSFER DEBIT                                                                 10,000.00                          1,000,140.80
        Donation on behalf of A and LPerelman
12/28 WIRE TRANSFER                                                                                      6,190,000.00          7,190,140.80
        WIRE FROM KNIGHT CAPITAL F UNDING              Dec 28
12/28 ACH DEBIT                                                                             35,075.07                          7,155,065.73
        PAYROLL SERVICE 5Z2X            5Z2X    5Z2X Dec 28
12/29 CBUSOL INTERNATIONAL WIRE OUT                                                      567,071.61                            6,587,994.12
12/29 CBUSOL INTERNATIONAL WIRE OUT                                                    5,682,672.40                              905,321.72
12/29 CBUSOL TRANSFER DEBIT                                                               19,652.64                              885,669.08
        Mike Interest on Bridge Notes
12/29 CBUSOL TRANSFER DEBIT                                                                283,535.81                           602,133.27
        Mike share of LenCo pft
12/29 ACH DEBIT                                                                               104.00                            602,029.27
        ONLINE PAYROLL       PAYROLL     4315542      Dec 29
        Total Debits/Credits                                                           6,598,156.52      6,190,000.00




CUSTOMER SERVICE INFORMATION

IF YOU HAVE QUESTIONS ON:                          YOU CAN CALL:                                  YOU CAN WRITE:
Checking                                           877-528-0990*                                  Citibank, N.A.
                                                   (For Speech and Hearing                        P.O. Box 790184
                                                   Impaired Customers Only                        St Louis, MO 63179
                                                   TDD: 800-945-0258)

For change in address, call your account officer or visit your branch.
* To ensure quality service, calls are randomly monitored.
© 2017 Citigroup Inc. Citibank, N.A. Member FDIC.
Citibank with Arc Design and CitiBusiness are registered service marks of Citigroup Inc.




     Case: 18-52484                Doc# 26          Filed: 01/21/19         Entered: 01/21/19 21:19:28             Page Exhibit
                                                                                                                        5 of 8A
                                                                                                                                 3
                            Exhibit B




Case: 18-52484   Doc# 26   Filed: 01/21/19   Entered: 01/21/19 21:19:28   Page 6 of 8
Case: 18-52484   Doc# 26   Filed: 01/21/19   Entered: 01/21/19 21:19:28   Page Exhibit
                                                                               7 of 8B
                                                                                     4
Case: 18-52484   Doc# 26   Filed: 01/21/19   Entered: 01/21/19 21:19:28   Page Exhibit
                                                                               8 of 8B
                                                                                     5
